DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 02 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-2, 4-14, and 18-24 are pending.
Claims 1, 7, 13, and 14 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Claim Objections
Claims 13-20 are objected to because of the following informalities: 
In claim 13, there is no proper antecedent basis in the claim for “the switch”, as this is the first recitation of “switch”.  
In claim 14, it is not clear whether “a switch” is the same switch as “the switch” set forth in claim 13, on which claim 14 depends.  For examination purposes, it is presumed that “a switch” refers to “the switch” as set forth in claim 13.  
In claim 19, it is not clear whether “a switch” is the same switch as “the switch” set forth in claim 13, on which claim 19 depends.  For examination purposes, it is presumed that “a switch” refers to the “the switch” as set forth in claim 13.  
Claims 18 and 20 are objected to as depending from an objected claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7, 9-11, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranyi et al. (US Patent Publ. No. 2014/0263550). 
With respect to claim 1, Aranyi et al. disclose a lockout assembly ([0041]) comprising a locking member (lock assembly 130 including latch 132, cam pin 134, and spring clip 131, fig. 4, [0049]) movable from a first position (fig. 14) permitting distal translation of a drive member “D” (fig. 5) through a staple firing stroke (fig. 14, [0066]-[0067]), to a second position (fig. 7) inhibiting distal translation of the drive member “D” through the staple firing stroke (fig. 7, [0058]); a switch (slide 160, fig. 9, [0049]) movable from a proximal position to a distal position (the slide 160 is releasably coupled and movable with the sled 115, [0062], [0064]), wherein when the switch is in the proximal position the switch releasably maintains the locking member in the first position ([0062]), and wherein when the switch is in the distal position the switch disengages from the locking member ([0064], [0065]), wherein at least a portion of the locking member rests on at least a portion of the switch when the switch is in the proximal position; and wherein the switch is contained in a staple cartridge 112 (fig. 9) and the locking member (lock assembly 130) is mounted to a jaw (jaws 108, 110, figs. 3A and 3B) of a surgical stapling instrument 200 (fig. 2).  Aranyi et al. disclose that the pivot assembly 150, lock assembly 130, and jaws 108, 110 of tool assembly 107 are all operably coupled together ([0047]), and therefore the locking member is considered to be mounted to the jaw.  Aranyi et al. disclose that the cam feature 144 (fig. 6) of the lock assembly 130 engages the cam extension 162 ([0050]) when the cam extension 162 is in the proximal position (cam extension 162 remains engaged with cam feature 144 until working end is advanced, [0052], and therefore at least a portion of the locking member is considered to rest on at least a portion of the switch when the switch is in the proximal position.    
With respect to claim 2, Aranyi et al. disclose a spring (spring clip 131, fig. 5, [0052]) configured to bias the locking member (lock assembly 130) towards the second position ([0052]).  
With respect to claim 4, Aranyi et al. disclose that the locking member (lock assembly 130) rests on a shelf (cam extension 162) of the switch (slide 160).  Aranyi et al. disclose that the cam extension 162 is a planar projection (fig. 9, [0061]), and therefore the cam extension 162 is considered to be a shelf.  Aranyi et al. disclose that the cam feature 144 (fig. 6) of the lock assembly 130 engages the cam extension 162 ([0050]), and therefore the locking member is considered to rest on a shelf of the switch.    
With respect to claim 6, Aranyi et al. disclose a slot (recess 116 provided on working end 101, fig. 7, [0052]), and the locking member (latch 132 of lock assembly 130, fig. 7, [0052]) engages the slot in the second position (fig. 7).  Aranyi et al. disclose that the drive member “D” and working end 101, pivot assembly 150, lock assembly 130, and jaws 108, 110 of tool assembly 107 are all operably coupled together ([0047]), and therefore the jaw is considered to include the slot.   
With respect to claim 7, Aranyi et al. disclose a surgical stapling instrument 200 (fig. 2) comprising first and second jaws 108, 110 (figs. 3A and 3B); a drive member “D” (fig. 5) configured to move in a distal direction through the jaw 108 ([0047]); and a locking assembly (lock assembly 130 including latch 132, cam pin 134, and spring clip 131, fig. 4, [0049]) including: a locking member (latch 132, fig. 4) movable between a first position (fig. 14) permitting distal translation of the drive member “D” (fig. 14, [0066]-[0067]), and a second position (fig. 7) preventing distal translation of the drive member “D” (fig. 7, [0058]); and a switch (slide 160, fig. 9, [0049]) movable from a proximal position to a distal position (the slide 160 is releasably coupled and movable with the sled 115, [0062], [0064]), wherein when the switch is in the proximal position the switch releasably maintains the locking member in the first position ([0062]), and wherein when the switch is in the distal position the switch disengages from the locking member thereby allowing the locking member to move to the second position ([0064], [0065], [0068]), wherein at least a portion of the locking member rests on at least a portion of the switch when the switch is in the proximal position.  Aranyi et al. disclose that the cam feature 144 (fig. 6) of the lock assembly 130 engages the cam extension 162 ([0050]) when the cam extension 162 is in the proximal position (cam extension 162 remains engaged with cam feature 144 until working end is advanced, [0052], and therefore at least a portion of the locking member is considered to rest on at least a portion of the switch when the switch is in the proximal position.    
With respect to claim 9, Aranyi et al. disclose that the jaw 108 (fig. 3B) comprises a removable staple cartridge 112 containing the switch (slide 160, fig. 9).  
With respect to claim 10, Aranyi et al. disclose that the jaw 108 comprises a shuttle (sled 115, fig. 9, [0050]) and wherein the drive member “D” is configured to releasably engage and translate the shuttle in the distal direction ([0052]).    
With respect to claim 11, Aranyi et al. disclose that the locking member (latch 132, fig. 4) engages a slot (recess 116 provided on working end 101, fig. 7, [0052]) in the jaw 108 when in the second position (fig. 7).  Aranyi et al. disclose that the drive member “D” and working end 101, pivot assembly 150, lock assembly 130, and jaws 108, 110 of tool assembly 107 are all operably coupled together ([0047]), and therefore the slot is considered to be in the jaw.   
With respect to claim 23, Aranyi et al. disclose that the jaw 108 includes a channel (cartridge housing 123, fig. 9, [0059]) configured to receive the staple cartridge 112.   7INTUITIVE SURGICAL OPERATIONS, INC. PRELIMINARY AMENDMENT  
With respect to claim 24, Aranyi et al. disclose a spring (spring clip 131, fig. 5, [0052]) configured to bias the locking member (latch 132, fig. 4) towards the second position ([0052]).  
Claims 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US Patent Publ. No. 2014/0263569).
With respect to claim 13, Williams et al. disclose a surgical stapling instrument 100 (fig. 1, [0189]) comprising 5INTUITIVE SURGICAL OPERATIONS, INC.PRELIMINARY AMENDMENTfirst and second jaws (208, 210, fig. 13, [0207]); a drive member “D” (fig. 15, [0207], [0208]) configured to move in a distal direction through the jaw 208; and a locking assembly including a locking member (latches 232a, 232b, fig. 21, [0208]) pivotable ([0219]) between a first position permitting distal translation of the drive member (fig. 30, [0217]), and a second position preventing distal translation of the drive member (latches 232a, 232b prevent forward movement of the knife until an unused cartridge is inserted in the jaw, fig. 34, [0220]); and wherein the locking member engages a slot (recess 254, fig. 34, [0220]) in the jaw 208 (figs, 24 and 34, [0215]) when in the second position, wherein the drive member is configured to pass through a portion of the switch as the drive member is moved in the distal direction through one of the jaws.  Williams et al. disclose a pivot assembly 250 (figs. 14 and 15, [0192], [0208]) that articulates (or switches) the tool assembly about a transverse axis, and through a portion of which the drive member “D” passes (figs. 15 and 25), and therefore Williams et al. is considered to disclose that the drive member is configured to pass through a portion of the switch as the drive member is moved in the distal direction through one of the jaws.
With respect to claim 14, Williams et al. disclose that the jaw 208 comprises a removable staple cartridge 212 (fig. 15, [0207]) containing a switch.  Williams et al. disclose a pivot assembly 250 (figs. 14 and 15, [0192], [0208]) that articulates (or switches) the tool assembly about a transverse axis, and that couples the first and second jaw members 208, 210 to the shaft 209 (figs. 15 and 25, [0192], and therefore Williams et al. is considered to disclose a removable staple cartridge containing a switch. 
With respect to claim 18, Williams et al. disclose a spring 267 (fig. 28, [0267]) configured to bias the locking member (latches 232a, 232b) towards the second position (fig. 34, [0219]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi et al. 
With respect to claims 5 and 21, Aranyi et al. disclose that the cartridge 112 includes a stop (guide member 168 that engages with groove 167 of slide and retains the slide in the distal/advanced position, [0064], figs. 11 and 12) that is configured to prevent movement of the switch to the proximal position after the switch has been moved to the distal position.  Aranyi et al. disclose that after the slide has been moved to the distal position, the stop (guide member 168) retains the slide 160 in the distal position and that further movement of the slide in the cartridge is prevented ([0064]), and therefore the stop is considered to be configured to prevent movement of the switch to the proximal position after the switch has been moved to the distal position.  The cartridge 112 is mounted in the jaw 108 (fig. 3B), and therefore the stop provided in the cartridge is considered to be included in the jaw.  
Aranyi et al. fails to disclose a pair of stops.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Aranyi et al. device to include a pair of stops, for a practical purpose such as providing greater stopping force or providing a more balanced stopping force, as a mere duplication of parts, having no patentable significance without a new and unexpected result.  MPEP 2144.04 VI. B. 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi et al. in view of Nicholas et al. (US Patent Publ. No. 2018/0021042).
With respect to claim 8, Aranyi et al. disclose that the jaw 108 comprises a removable staple cartridge 112 (fig. 3B) containing a knife 105 (fig. 5, [0056]) and wherein the drive member “D” is configured to translate the knife in the distal direction ([0056]).   
Aranyi et al. fail to disclose that the drive member is configured to releasably engage the knife.    
Nicholas et al. disclose a surgical stapling instrument including a jaw comprising a removable staple cartridge (fig. 13) containing a knife 474 (fig. 13, [0095]) and wherein the drive member (drive beam 462, fig. 13, [0095]) is configured to releasably engage and translate the knife in the distal direction ([0095], [0099]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Aranyi et al. device to include a drive member configured to releasably engage the knife, as taught by Nicholas et al., for a practical purpose such as ease of manufacturing, and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art.  MPEP 2144.04 V. C. 
With respect to claim 12, Aranyi et al. disclose that the knife 105 is configured to cut through a center portion of the switch (slide 160).  As shown in figs. 9 and 10, the center portion of the switch (slide 160) is considered to be the side (opposite the groove 167) that is in the center of the cartridge facing the longitudinal knife slot.  Aranyi et al. disclose that the knife 105 passes by the center portion of the switch, and therefore the knife is considered to be configured to cut through a center portion of the switch.  Further, it is noted that the claim sets forth that the knife is configured to cut through (i.e., pass through or pass by) the center portion of the switch, but does not set forth that the knife is configured to cut (i.e., sever) the center portion of the switch.  Moreover, Aranyi et al. disclose that the knife is advanced distally and cuts tissue in its path, and therefore the Aranyi et al. knife is considered to be configured to cut through a center portion of the switch or whatever material is in the path of the knife.     
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aranyi et al. in view of Hunter et al. (US Patent Publ. No. 2018/0168628).  
Aranyi et al. disclose the drive member “D” is actuated by a handle assembly having an actuator (fig. 1, [0042], [0043]).
Aranyi et al. fail to disclose that the drive member is actuated by a control device of a robotic surgical system.  
	Hunter et al. disclose a surgical stapling instrument (fig. 1) that may be operated by a handle assembly or by a robotically controlled surgical system ([0377]).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Aranyi et al. device to provide that the drive member is actuated by a control device of a robotic surgical system, as taught by Hunter et al., to provide greater precision to movements of the device and to improve sanitary conditions.  

Response to Arguments
With respect to the objection to claim 14, Applicant’s arguments have been fully considered but are not persuasive.  It is noted that the current amendments to claims 13 and 14 have necessitated a new objection to claims 13-20 in paragraph 3 above.
Applicant’s arguments with respect to the rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Aranyi et al. (US Patent Publ. No. 2014/0263550) have been fully considered but are not persuasive.
Applicant argues that the latch 132 is the only structure in the Aranyi et al. device that could be considered a locking member as recited in claims 1 and 7.  However, Aranyi et al. disclose a lock assembly 130 that is operable to prevent advancement of the drive member ([0047]), that the lock assembly 130 includes a cam pin 134, a latch 132, and a spring clip 131 ([0049], and that each of the cam pin 134, latch 132, and spring clip 131 are movable from a first position permitting distal translation of the drive member to a second position inhibiting distal translation of the drive member ([0066]-[0067]).  The cam pin 134, latch 132, and spring clip 131 all move with respect to each other and with respect to the switch such that the lock assembly 130 and each of the cam pin 134, latch 132, and spring clip 131 are movable from a first position to a second position, and therefore Aranyi et al. is considered to disclose a locking member movable from a first position permitting distal translation of a drive member to a second position inhibiting distal translation of the drive member.   
Applicant further argues that Aranyi et al. disclose that the latch 132 rests upon a shelf 139 of cam pin 134, but that the latch 132 does not rest on the switch, and that cam pin 134 cannot rest on a portion of the cam extension.  However, Aranyi et al. disclose that the cam feature 144 (fig. 6) of the lock assembly 130 engages the cam extension 162 ([0050]) when the cam extension 162 is in the proximal position (cam extension 162 remains engaged with cam feature 144 until working end is advanced, [0052]), and therefore at least a portion of the locking member is considered to rest on at least a portion of the switch when the switch is in the proximal position.  Aranyi et al. disclose that the switch (cam extension 162) remains engaged with the locking member (cam feature 144) and therefore at least a portion of the locking member is considered to rest on at least a portion of the switch when the switch is in the proximal position.      
The rejection of 1 and 7 under 35 U.S.C. 102(a)(1) over Aranyi et al. is still deemed proper.  
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2, 4, 6, 9-11, and 23-24, and these rejections are still deemed proper. 
With respect to the rejection of claim 13 under 35 U.S.C. 102(a)(1) over Williams et al. (US Patent Publ. No. 2014/0263569), Applicant’s arguments have been fully considered but are not persuasive.  
Applicant argues that the Williams et al. device includes a drive member “D” and a switch (blocking member 217) that is movable from a proximal position to a distal position, and that the drive member “D” is not configured to pass through a portion of the switch.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a drive member that is configured to pass through a switch that is movable from a proximal position to a distal position) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 13 sets forth a switch, but does not set forth that the switch moves, the manner in which the switch moves, or what effect the movement of the switch has on the locking member.  Claim 13 neither recites nor requires a switch that is movable from a proximal position to a distal position wherein the switch maintains the locking member in the first position when the switch is in the proximal position and disengages from the locking member when the switch is in the distal position.   
   Williams et al. disclose a pivot assembly 250 (figs. 14 and 15, [0192], [0208]) that articulates (or switches) the tool assembly about a transverse axis, and through a portion of which the drive member “D” passes (figs. 15 and 25), and therefore Williams et al. is considered to disclose that the drive member is configured to pass through a portion of the switch as the drive member is moved in the distal direction through one of the jaws.
The rejection of claim 13 under 35 U.S.C. 102(a)(1) over Williams et al. is still deemed proper.

Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 14 and 18-20, and these rejections are still deemed proper. 
On page 9, line 20 – page 10, line 3, Applicant argues that Aranyi fails to disclose “the locking member engages a slot in one of the first and second jaws when in the second position”, as recited in claim 13.   This argument is inapposite since claim 13 has not been rejected over Aranyi.     
Applicant has provided no arguments pointing out errors with respect to the rejection of claims 5 and 21 under 35 U.S.C. 103 over Aranyi et al., other than the rejection is disagreed with.  These rejections are still deemed proper. 
With respect to the rejection of claims 8 and 12 under 35 U.S.C. 103 over Aranyi et al. in view of Nicholas et al. (US Patent Publ. No. 2018/0021042), Applicant argues that Nicholas et al. fails to disclose at least a portion of the locking member rests on at least a portion of the switch as set forth in claim 7.  Since Aranyi et al. disclose at least a portion of the locking member rests on at least a portion of the switch, and since Nicholas et al. was cited for its teaching of a removable staple cartridge and a drive member configured to engage and translate a knife and not for a teaching of at least a portion of the locking member resting on at least a portion of the switch, this argument is unpersuasive.  This rejection is still deemed proper.
With respect to the rejection of claim 22 under 35 U.S.C. 103 over Aranyi et al. in view of Hunter et al. (US Patent Publ. No. 2018/0168628), Applicant argues that Hunter et al. fails to disclose at least a portion of the locking member rests on at least a portion of the switch as set forth in claim 7.  Since Aranyi et al. disclose at least a portion of the locking member rests on at least a portion of the switch, and since Hunter et al. was cited for its teaching of a robotically controlled surgical system and not for a teaching of at least a portion of the locking member resting on at least a portion of the switch, this argument is unpersuasive.  This rejection is still deemed proper.

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the objection set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following a statement of reasons for the indication of allowable subject matter:
With respect to claim 19, Williams et al. disclose a surgical stapling instrument 100 comprising 5INTUITIVE SURGICAL OPERATIONS, INC.PRELIMINARY AMENDMENTfirst and second jaws 208, 210; a drive member “D” configured to move in a distal direction through the jaw 208; and a locking assembly including a locking member (latches 232a, 232b) pivotable between a first position permitting distal translation of the drive member, and a second position preventing distal translation of the drive member; and wherein the locking member engages a slot (recess 254) in the jaw 208 when in the second position, wherein the drive member is configured to pass through a portion of a switch 250 as the drive member is moved in the distal direction through one of the jaws.  The prior art fails to disclose or teach an apparatus according to claim 13,  and further comprising a switch movable from a proximal position to a distal position, wherein when the switch is in the proximal position the switch releasably maintains the locking member in the first position, and wherein when the switch is in the distal position the switch disengages from the locking member thereby allowing the locking member to move to the second position.
With respect to claim 20, this claim depends from claim 19 and would likewise be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 May 2022